           Case 3:20-cr-00032-LRH-CLB Document 36 Filed 06/17/21 Page 1 of 2



 1 CHRISTOPHER CHIOU
   Acting United States Attorney
 2 Nevada Bar No. 14853
   DANIEL D. HOLLINGSWORTH
 3 Assistant United States Attorney
   Nevada Bar No. 1925
 4 501 Las Vegas Boulevard South, Suite 1100
   Las Vegas, Nevada 89101
 5 (702) 388-6336
   Daniel.Hollingsworth@usdoj.gov
 6 Attorneys for the United States

 7

 8

 9
                               UNITED STATES DISTRICT COURT
10                                  DISTRICT OF NEVADA

11 UNITED STATES OF AMERICA,                      3:20-CR-032-LRH-CLB

12                Plaintiff,                      Motion to Strike the Final Order of
                                                  Forfeiture, ECF No. 34
13         v.

14 DANNY LEE DORREGO,                                  AND ORDER THEREON

15                Defendant.

16

17         The government moves this court to vacate the Final Order of Forfeiture, ECF No.

18 34. Pursuant to Fed. R. Crim. P. 32.2(b)(6)(A), the government is required to “send notice

19 to any person who reasonably appears to be a potential claimant with standing to contest

20 the forfeiture.” The government became aware of potential owners of one or more of the

21 / / /

22 / / /

23 / / /

24 / / /

25 / / /

26 / / /

27 / / /

28 / / /
            Case 3:20-cr-00032-LRH-CLB Document 36 Filed 06/17/21 Page 2 of 2



 1   firearms subject to forfeiture in this case. This Motion is not submitted solely for the

 2   purpose of delay or for any other improper purpose.

 3          Dated: June 17, 2021.

 4                                            Respectfully submitted,
 5                                            CHRISTOPHER CHIOU
                                              Acting United States Attorney
 6
                                              /s/ Daniel D. Hollingsworth
 7                                            DANIEL D. HOLLINGSWORTH
                                              Assistant United States Attorney
 8

 9

10                                            IT IS SO ORDERED:
11

12
                                              LARRY R. HICKS
13                                            UNITED STATES DISTRICT JUDGE
14
                                              DATED: this 21st day of June, 2021.
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
